Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-20 in the reply filed on December 2nd, 2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2nd, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, and 15 of U.S. Patent No. 10,751,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims 1-13 and 15 and pending claims 5 through 20 are .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, 12, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "substantially", “substantial”, or “near” are respectively presented in claims 6, 8, 11, 12, 14, 16, and 18 is a relative term which renders the claim indefinite.  The terms "substantially" and “substantial” are not defined by the claim, the specification 
Claims 7-9, and 17-20 further incorporate the identified indefinite term(s) through claim dependency and are accordingly additionally rejected based on the same. 
The term "near" in claims 12, 14, 23, and 25 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b)(I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10, 12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Parke et al (US 2014/0200094).
Claim 6:	Parke et al teaches a first sporting apparatus, the first sporting apparatus comprising:
Parke Figure 1; Paragraph [0016]), the first monitoring device comprising:
a processor(Parke Figure 2; Element 200); and
a memory coupled with the processor (Parke Figure 2; Element 206; Paragraph [0018]), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
capturing data of a pre-impact path of a swing of the first sporting apparatus (-start of the swing- Parke Figure 3; Paragraph [0034]); 
capturing data of a post-impact path of the swing of the first sporting apparatus (-swing follow through- Parke Figure 3; Paragraph [0034]);
trimming the data of the post-impact path(-correcting for spikes and sensor drift in the data- Parke Paragraphs [0046], [0047], [0050]); and
determining a hypothetical swing path of the swing of the first sporting apparatus based on the data of the pre-impact path and the trimmed data of the post-impact path (Parke Paragraph [0034]-[0036]).

Claim 7: In addition to the above, Parke et al teaches the first sporting apparatus of claim 6, wherein the determining of the hypothetical swing path of the swing of the first sporting apparatus is additionally based on at least data of an impact of the swing of the first sporting apparatus with a sporting object (Parke Paragraphs [0026], [0045]).  

Claim 8: In addition to the above, Parke et al teaches the first sporting apparatus of claim 6, wherein trimming the data of the post- impact path comprises removing data captured during substantial post-impact vibrations of the first sporting apparatus (-describing the removal of spikes and data cropping- Parke Paragraphs [0027] [0047]).  

Claim 9:  In addition to the above, Parke et al teaches the first sporting apparatus of claim 6, wherein the hypothetical swing path is a hypothetical post-impact swing path(-swing follow through- Parke Paragraph [0034]).  

Claim 10: Parke et al teaches a system comprising: a first sporting apparatus, the first sporting apparatus comprising: 
a first monitoring device(Parke Figure 1; Paragraph [0016]), the first monitoring device comprising: 
a first processor(Parke Figure 2; Element 200); and 
a first memory coupled with the first processor(Parke Figure 2; Element 206; Paragraph [0018]), the first memory comprising executable instructions that when executed by the first processor cause the first processor to effectuate operations comprising:
capturing data of a first pre-impact path of a first swing portion of a first swing of the first sporting apparatus(-start of the swing- Parke Figure 3; Paragraph [0034]); and 
Parke Figure 3; Paragraph [0034]); and 
a remote apparatus, the remote apparatus comprising: 
a remote processor(-Wherein a processor and memory are understood as inherent elements of a smart phone disclosed for processing the swing data- Parke Paragraphs [0018], [0027], [0100]); and 
a remote memory coupled with the remote processor(-Wherein a processor and memory are understood as inherent elements of a smart phone disclosed for processing the swing data- Parke Paragraphs [0018], [0027], [0100]), the remote memory comprising executable instructions that when executed by the remote processor cause the remote processor to effectuate operations comprising: 
receiving the data of the first pre-impact path and the data of the first post-impact path (Parke Paragraphs [0018], [0027], [0100]); 
trimming the data of the first post-impact swing path(-correcting for spikes and sensor drift in the data- Parke Paragraphs [0046], [0047], [0050]); and
determining a hypothetical post-impact swing path of the first swing of the first sporting apparatus based on the data of the first pre-impact path, and the trimmed data of the first post-impact path (Parke Paragraph [0034]-[0036]).  

12:  In addition to the above, Parke et al teaches the system of claim 10, wherein the first monitoring device is located near an area of impact for the first sporting apparatus (Parke Figure 1; Paragraph [0016]).  

Claim 16: Parke et al teaches a method comprising: 
a. capturing data of a first pre-impact path of a first swing of a sporting apparatus(-start of the swing- Parke Figure 3; Paragraph [0034]) comprising 
a monitoring device, the monitoring device being sized, shaped, and positioned relative to the sporting apparatus such that the sporting apparatus comprising the monitoring device exhibits swing characteristics substantially similar to a comparable sporting apparatus without the monitoring device(-Wherein placing the device internal to the club is understood to maintain aerodynamic characteristics substantially similar to the club without the monitoring device installed- Parke Figure 1; Paragraph [0016]);  Page 5 of 7 4839-5397-4407.1DOCKET NO.: U2017-51-277 US/094167.000005PATENT Application No.: 15/671,571 
Office Action Dated: December 17, 2018 b. capturing data of a first post-impact path of the first swing of the sporting apparatus(-swing follow through- Parke Figure 3; Paragraph [0034]); 
c. trimming the data of the first post-impact path(-correcting for spikes and sensor drift in the data- Parke Paragraphs [0046], [0047], [0050]); and 
d. determining, based at least in part on the data of the first pre-impact path and trimming the data of the first post-impact path, a first hypothetical swing path of the sporting apparatus(Parke Paragraph [0034]-[0036]).  

17:  In addition to the above, Parke et al teaches the method of claim 16 further comprising displaying the first hypothetical swing path on a display (Parke Figures 5A, 5B; Paragraph [0060]).  

Claim 18:  In addition to the above, Parke et al teaches the method of claim 16 wherein trimming the data of the first post-impact path comprises removing data captured during substantial post-impact vibrations of the sporting apparatus (-describing the removal of spikes and data cropping- Parke Paragraphs [0027] [0047]).  

Claim 20: In addition to the above, Parke et al teaches the method of claim 16 wherein the sporting apparatus comprises a golf club (Parke Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parke et al (US 2014/0200094) as applied to at least claims 6-10, 12, 16-18, and 20 above, and further in view of Eyestone et al (US 2006/0084516).

Claim 11:  In addition to the above, the combination of Parke and Eyestone teaches the system of claim 10, wherein the remote processor further effectuates operations comprising determining the hypothetical post-impact swing path of the first swing of the first sporting apparatus additionally based at least on data of a portion of the first post-impact swing path, wherein the data of the portion of the first post-impact swing path comprising data of when vibrations of the first sporting apparatus have substantially ceased(Eyestone Paragraph [0209).
The prior art of Park does not explicitly present the use of post impact comprising data when vibrations of a club head have substantially ceased however in an analogous reference Eyestone teaches that this feature was known at the time of invention in monitoring the spike in vibration due to impact and gradual dissipation thereof (Eyestone Paragraph [0209]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing data to utilize post impact data including when vibrations have substantially ceased as taught by Eyestone in the invention of Park in order to ensure proper identification of impact and follow through swing events.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Parke et al (US 2014/0200094) as applied to at least claims 6-10, 12, 16-18, and 20 above, and further in view of Grober (US 8,109,816).

Claim 14:   The combination of Parke & Grober teaches the invention including calculating and displaying the swing path as presented above.  While Parke is silent regarding the remote processor further effectuates operations comprising determining the hypothetical post-impact swing path of the first swing of the first sporting apparatus additionally based on data of a second monitoring device near a non- impact area of the first sporting apparatus, in a related invention Grober teaches that is was known as the time of invention to use additional monitoring devices near a non-impact portion area of the club (grip) and provides the benefit of providing differential sensor data between the two sensors and enabling the determination of a pivot point (Grober Abstract Figure 1; Elements 220, 225).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing data to have incorporated the use of a second sensor as taught by Grober in the prior art of Parke to provide the benefit of providing differential sensor data between the two sensors and enabling the determination of a pivot point as taught by Grober.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parke et al (US 2014/0200094) as applied to at least claims 6-10, 12, 16-18, and 20 above, and further in view of Hasimoto et al (US 2011/0224012).

Claim 15: The combination of Parke & Hasimoto teaches the invention including calculating and displaying the swing path as presented above.  While Parke is silent regarding the remote processor further effectuates operations comprising providing instructions to display the hypothetical post-impact swing path, in a related analogous invention Hashimoto teaches that it was known to display the post impact swing path (Displays full swing plane from swing back through follow through- Hashimoto Paragraphs [0014], [0135]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing data to have displayed the post impact portion of the swing as taught by Hashimoto in the prior art of Parke in order to allow for the evaluation of a players follow through swing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715